DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s supplemental amendment filed on September 6, 2022 amending claims 1, 9, 12 and 13 has been entered.  Claims 1-14 are currently pending and presented for examination.

Response to Arguments
The terminal disclaimer filed on August 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent grant on U.S. Application Nos. 16/922,958, 17/576,830, 17/379,834, or U.S. Patent Nos. 9770443, 11224592, 10092552, 10105356, 11071741, 10610536, and 10028966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the previous double patenting rejections over U.S. Application Nos. 16/922,958, 17/576,830, 17/379,834, and U.S. Patent Nos. 9770443, 11224592, 10092552, 10105356, 11071741, 10610536, and 10028966 are hereby withdrawn.
Accordingly, claims 1-14 are free of the art and allowable for the reasons detailed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 of the instant application claim a unit dose of an aqueous solution for delivery by a liquid nebulizer for the daily treatment of interstitial lung disease in an adult human comprising: one or more respirable delivered doses per day of an aqueous solution comprising water and pirfenidone at a concentration from about 5.0 mg/mL to about 20 mg/mL, the aqueous solution having an osmolality of from about 50 mOsmol/kg to about 2000 mOsmol/kg, wherein the one or more daily respirable delivered doses is at least 0.8 mg of pirfenidone; wherein the total daily respirable delivered dose of pirfenidone deliverable by a the liquid nebulizer does not exceed 360 mg/day, wherein the respirable delivered dose is therapeutically effective to treat interstitial lung disease by reducing a decline in forced vital capacity (FVC) in the lung of the adult human.
The closest related prior art is Margolin U.S. Patent No. 5,310,562 and Banerjee et al. U.S. Publication No. 2004/0023935 A1 (both provided on IDS dated 11/19/2020).
Margolin teaches 5-methyl-1-phenyl-2-(1H)-pyridone (pirfenidone) as an anti-fibrotic drug for treating and preventing fibrotic lesional tissues (abstract).  Margolin further teaches that medical preparations include capsules, tablets, powders, granules, syrups, injection, cream, ointment, inhalation, eye drop, suppositories, and pills (column 9 line 65-column 10 lines 27).  Claims 13 and 14 of Margolin specifically claim the use of pirfenidone as an inhalable fluid for the treatment of fibrotic lesional tissue.  Margolin further teaches that pirfenidone is administered in an amount of from about 100 mg to about 4800 mg per day wherein the form for administration includes inhalable fluids (claims 8 and 13-14).
Margolin does not teach the aqueous solution of pirfenidone for use with a liquid nebulizer.  Margolin does not provide any details on how to formulate an aqueous solution comprising pirfenidone for use in a liquid nebulizer.
Banerjee et al. teaches concentrates and composition for nebulization comprising the active agent, a surfactant, sodium chloride, and water, and it has been found that the presence of sodium chloride at certain concentrations in the composition imparts increased stability to the compositions including the concentrates and the diluted compositions [0011].  Banerjee et al. teaches that the composition preferably contains sodium chloride in an amount of about 0.01% to about 0.89% ([0059]-[0063]).  Banerjee et al. further teaches that the composition may further contain a buffer which is preferably citric acid/phosphate buffer, acetate buffer, citrate buffer or phosphate buffer and more preferably citrate buffer [0065].  Banerjee et al. further teaches that the pH may also affect the stability of the composition and the pH of the composition should be about 3 to about 7, or about 4 to about 6, of about 5 which is controlled by the concentration of the buffer ([0066]-[0068]). 
However, Banerjee et al. does not teach aqueous formulations comprising pirfenidone for delivery by a liquid nebulizer.
In addition, Applicant has provided persuasive secondary considerations in the parent application (see declaration submitted on 06/20/2018 in parent application no. 13/950,110).  Specifically Applicant has unexpectedly discovered that inhaled doses up to 1.933 mg per kg per day are effective to treat idiopathic pulmonary fibrosis (IPF) while higher inhaled dosages are ineffective (pages 2-3 of declaration).  Applicant argues that this effect was unexpected since traditional treatment of IPF by oral administration of pirfenidone shows that by increasing the dosage of pirfenidone better treatment of IPF is achieved (page 3 of the declaration).  In addition, Applicant argues that oral administration of pirfenidone requires a high concentration of pirfenidone delivered to the lung for a sustained period of time to treat IPF (pages 3-4 of declaration). Applicant demonstrates that inhaled pirfenidone is rapidly cleared from the lung (page 4 of declaration).   However, Applicants have unexpectedly discovered that even though inhaled pirfenidone is eliminated from the lung rapidly, adequate treatment of IPF is achieved (pages 4-6 of the declaration).
Thus Applicant was surprisingly and unexpectedly able to successfully formulate the claimed aqueous formulation of pirfenidone suitable for administration by nebulization. Applicant argues that the first in-human clinical testing was performed, wherein a 100 mg nebulizer-loaded dose (RDD of 0.6 mg per kg per dose), was given three times a day which is somewhat below the 1.933 mg per kg per day upper limit. This clinical study showed that inhaled pirfenidone is safe and well-tolerated and the 100 mg nebulizer loaded clinical dose delivered non-sustained pirfenidone lung levels that were 35-fold greater than that resulting from the approved 801 mg oral dose with 15-fold lower plasma levels which avoided all oral-related side effects and despite this short-duration and non-sustained lung levels, were shown to be effective for treating IPF (page 5 of declaration).
Thus the prior art cited teaches that in order to have efficacy in the treatment of idiopathic pulmonary fibrosis (IPF), pirfenidone must be administered orally at a high concentration such that a high concentration of pirfenidone reaches the lung for an extended period of time.  Applicant has unexpectedly discovered that the claimed pirfenidone composition administered by inhalation via nebulization achieves a high concentration of pirfenidone delivered to the lung for a very short time period. One would not have expected the claimed pirfenidone composition administered via nebulization to be effective in the treatment of IPF since the pirfenidone does not stay in the lung for a period of time thought to be necessary to treat IPF since for oral administration, pirfenidone must achieve a high concentration in the lung for an extended period of time. However, Applicant has discovered an aqueous solution of pirfenidone which can be successfully administered by inhalation via nebulization which is even more efficacious for the treatment of IPF than oral administration even though the drug is only present in the lung for a short duration of time. 
Thus Applicant’s findings represent surprising and unexpected results which could not have been predicted by the cited prior art references and therefore the cited claims of the instant application are novel, and non-obvious over the closest related prior art.

Conclusion
Claims 1-14 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM